DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11, 12, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Publication number: US 2019/0035869) in view of Kim et al (Publication number: US 2017/0090661) in view of Yilmaz et al (Publication number: US 2014/0192277).

Consider Claim 1, Kim shows a screen (see figure 2), comprising: 
(a) A display; and a panel disposed on the display, the panel comprising: a substrate formed from flexible material, a coating layer disposed on a surface of the substrate, the substrate including one or more surfaces including a first surface and a second surface opposite to the first surface (figures 2 and 3; paragraphs 38 and 39); (A bending line BL may be arranged at a distance spaced apart from the edges of the display assembly AP formed on the substrate 100. The bending line BL may be a line for folding the substrate 100).
(b) Wherein a first portion of the substrate is planar and a second portion of the substrate is non-planar such that the substrate extends beyond a first dimension of the display (see figure 2; paragraphs 38 and 39); (the substrate 100 is planar on the top and bent (non-planar) on the side which is read as extending beyond a first dimension of the display).
However, Kim does not specifically show touch electrodes formed on one or more surfaces of the substrate.
In related art, Kim et al shows touch electrodes formed on one or more surfaces of the substrate, wherein the touch electrodes formed on the one or more surfaces of the substrate are disposed on the coating layer (see figure 5; paragraphs 42 and 43); (Touch electrodes ER1 is shown on the top (planar) and on the side (non-planar)).
(see Kim et al; paragraphs 9 and 10). 
However, Kim in view of Kim do not specifically show that the touch electrodes include first touch electrodes disposed on the first coating layer on the first surface of the substrate.
In related art, Yilmaz et al show that the touch electrodes include first touch electrodes disposed on the first coating layer on the first surface of the substrate (figures 5-8; paragraphs 47 and 48); (A touch sensor may include a double-sided substrate 480 with conductive material 724 disposed on two surfaces of substrate 480. The sense electrodes of a touch sensor may include conductive material 724A, and the drive electrodes may include conductive material 724B).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to incorporate the teaching of Yilmaz into the teaching of Kim and Kim in order to have conductive material on both sides of the substrate (see Yilmaz et al; paragraph 47).

Consider Claim 21, Kim shows a screen (see figure 2), comprising: 
(a) A display; and a touch sensor panel disposed on the display, the panel comprising: a substrate formed from flexible material, a coating layer disposed on a surface of the substrate, the substrate including one or more surfaces including a first surface and a second surface opposite to the first surface, a first coating layer disposed on the first surface of the substrate, a second coating layer disposed on the second surface of the (figures 2 and 3; paragraphs 38 and 39); (A bending line BL may be arranged at a distance spaced apart from the edges of the display assembly AP formed on the substrate 100. The bending line BL may be a line for folding the substrate 100).
(b) Wherein a first portion of the substrate is planar and a second portion of the substrate is non-planar such that the substrate extends beyond a first dimension of the display, wherein the substrate wraps around to a different layer in the touch screen, the different layer separated from the touch sensor panel by the display (see figure 2; paragraphs 38 and 39); (the substrate 100 is planar on the top and bent (non-planar) on the side which is read as extending beyond a first dimension of the display).
However, Kim does not specifically show touch electrodes formed on one or more surfaces of the substrate.
In related art, Kim et al shows touch electrodes formed on one or more surfaces of the substrate, wherein the touch electrodes formed on the one or more surfaces of the substrate are disposed on the coating layer (see figure 5; paragraphs 42 and 43); (Touch electrodes ER1 is shown on the top (planar) and on the side (non-planar)).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kim et al into the teaching of Kim in order to for the display to be able to detect touch signals (see Kim et al; paragraphs 9 and 10). 
However, Kim in view of Kim do not specifically show a plurality of second touch electrodes disposed on the second coating layer on the second surface of the substrate, and a plurality of the first touch electrodes disposed on the first coating layer on the first 
In related art, Yilmaz et al shows a plurality of second touch electrodes disposed on the second coating layer on the second surface of the substrate, and a plurality of the first touch electrodes disposed on the first coating layer on the first surface of the substrate and a plurality of second touch electrodes disposed on the second coating layer on the second surface  of the substrate (figures 5-8; paragraphs 47 and 48); (A touch sensor may include a double-sided substrate 480 with conductive material 724 disposed on two surfaces of substrate 480. The sense electrodes of a touch sensor may include conductive material 724A, and the drive electrodes may include conductive material 724B).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to incorporate the teaching of Yilmaz into the teaching of Kim and Kim in order to have conductive material on both sides of the substrate (see Yilmaz et al; paragraph 47).

Consider Claim 2, Kim et al shows a touch screen of claim 1, wherein the second portion of the substrate is a tab (see figure 3).

Consider Claim 3, Kim et al shows that the second portion of the substrate wraps around from the touch sensor panel to a different layer in the touch screen, the different layer separated from the touch sensor panel by the display (see figure 5; paragraphs 42 and 43); (Touch electrodes ER1 is shown on the top (planar) and on the side (non-planar)).

Consider Claim 4, Kim shows a flex circuit coupled to the second portion of the substrate outside dimensions of the display (see paragraph 37). 

Consider Claim 11, Kim shows that the first portion of the substrate is coterminous with the display (figures 2 and 3).

Consider Claim 12, Kim shows a third portion of the substrate is planar and separated from the first portion of the substrate by the display (see figure 2); (see bottom part of substrate 100).

Consider Claim 14, Kim shows a protective layer disposed on the one or more surfaces of the substrate, wherein the touch electrodes formed on the one or more surfaces of the substrate are disposed on the protective layer (see paragraphs 61 and 62); (The second planarization layer 130b is provided at the lowest part of the organic layer OL to cover the routing line 210. The second planarization layer 130b provides a planarization surface on the routing line 210 while protecting the routing line 210).

Consider Claim 15, Kim shows that the second portion of the substrate is separated from the display such that a gap is formed between the second portion of the substrate and the display (figures 2 and 3; paragraphs 38 and 39); (A bending line BL may be arranged at a distance spaced apart from the edges of the display assembly AP formed on the substrate 100. The bending line BL may be a line for folding the substrate 100).

Consider Claim 16, Kim et al shows that the substrate wraps around from the touch sensor panel to a different layer in the touch screen on a first side of the touch screen without the substrate wrapping around to the different layer in the touch screen on a second side of the touch screen, different than the first side of the touch screen (figures 3 and 4; paragraphs 42 and 43).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Publication number: US 2019/0035869) in view of Kim et al (Publication number: US 2017/0090661) in view of Yilmaz in view of Chen et al (Patent number: US 10,658,450).

Consider Claim 5, Kim, Kim, and Yilmaz et al do not specifically show conductive traces disposed on the second portion of the substrate configured to route the touch electrodes disposed on the first portion of the substrate to touch sensing circuitry. 
In related art, Chen et al shows conductive traces disposed on the second portion of the substrate configured to route the touch electrodes disposed on the first portion of the substrate to touch sensing circuitry (figure 3; column 4, lines 60-67; column 5, lines 1-30); (The bent portion 120 includes a conductive layer 400, and the pixel circuit 300 may be connected to the row driving circuit 200 via the conductive layer 400). 
(see Chen et al; column 1 lines 20-40).

Consider Claim 6, Chen et al shows that the conductive traces disposed on the second portion of the substrate comprise first conductive traces disposed on a first side of the substrate in the second portion of the substrate and second conductive traces disposed on a second side of the substrate in the second portion of the substrate (figure 3; column 4, lines 60-67; column 5, lines 1-30); (The bent portion 120 includes a conductive layer 400, and the pixel circuit 300 may be connected to the row driving circuit 200 via the conductive layer 400).

Consider Claims 7, 8, Chen et al shows that the first conductive traces are disposed between an inner coating layer disposed on the first side of the substrate and an outer coating layer disposed over the first conductive traces, wherein the second conductive traces are disposed between an inner coating layer disposed on the second side of the substrate and an outer coating layer disposed over the second conductive traces (column 5, lines15-45).

Consider Claim 9, Chen et al shows that the touch electrodes are formed from indium tin oxide and the conductive traces disposed on the second portion of the substrate are formed without indium tin oxide (figure 3; Column 5, lines 1-45); (The conductive layer 400 may also be formed using a flexible conductive material such as indium tin oxide (ITO). In this way, the pixel circuit and the row driving circuit located on two sides of the bent portion can be electrically connected by the conductive layer).

Consider Claim 10, Kim, Kim et al, and Chen et al do not specifically show that the touch electrodes are formed from silver nanowire and the conductive traces disposed on the second portion of the substrate are formed from silver nanowire. However, the USPTO takes official notice that it is well known and expected in the art that the touch electrodes are formed from silver nanowire and the conductive traces disposed on the second portion of the substrate are formed from silver nanowire in order to manufacture flexible displays.

Claims 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Publication number: US 2019/0035869) in view of Kim et al (Publication number: US 2017/0090661) in view of Yilmaz in view of Jin et al (Patent number: US 10,054,988).

Consider Claim 17, Kim, Kim, and Yilmaz et al do not specifically show a fourth portion of the substrate is non-planar such that the substrate extends beyond a second dimension of the display different than the first dimension of the display. 
In related art, Jin et al shows a fourth portion of the substrate is non-planar such that the substrate extends beyond a second dimension of the display different than the first dimension of the display (see figures 1, 9 and 15; column 10, lines 45-67).
(see Jin et al; column 1, lines 25-50).

Consider Claim 18, Jin et al shows that the fourth portion of the substrate wraps around from the touch sensor panel to the different layer in the touch screen (see figures 1, 9 and 15; column 10, lines 45-67).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Publication number: US 2019/0035869) in view of Kim et al (Publication number: US 2017/0090661) and Yilmaz in view of Jin et al (Patent number: US 10,054,988) in view of Chen et al (Patent number: US 10,658,450).

Consider Claim 19, Kim, Kim et al, Jin et al, and Yilmaz do not specifically show first conductive traces disposed on a first side of the substrate in the second portion of the substrate and second conductive traces disposed on a second side of the substrate opposite the first side of the substrate in the fourth portion of the substrate. 
In related art, Chen et al shows first conductive traces disposed on a first side of the substrate in the second portion of the substrate and second conductive traces disposed on a second side of the substrate opposite the first side of the substrate in the fourth portion of the substrate (figure 3; column 4, lines 60-67; column 5, lines 1-30); (The bent portion 120 includes a conductive layer 400, and the pixel circuit 300 may be connected to the row driving circuit 200 via the conductive layer 400). 
(see Chen et al; column 1 lines 20-40).

Consider Claim 20, Chen et al shows that the first conductive traces are configured to route first touch electrodes of the touch electrodes on a first side of the substrate to touch sensing circuitry and wherein the second conductive traces are configured to route second touch electrodes of the touch electrodes on a second side of the substrate to the touch sensing circuitry (figure 3; column 4, lines 60-67; column 5, lines 1-30); (The bent portion 120 includes a conductive layer 400, and the pixel circuit 300 may be connected to the row driving circuit 200 via the conductive layer 400).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/01/2021